Citation Nr: 1502194	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  12-01 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a lung disorder.

2.  Entitlement to an initial compensable disability rating (or evaluation) for residuals of a head injury, to include a scar on the back of the head and headaches. 


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant), Veteran's spouse, Veteran's daughter




ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, has active service from January 1946 to June 1953.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied service connection for a lung disorder and residuals of a head injury.  In a July 2014 rating decision, pursuant to the June 2014 Board decision, the RO granted service connection for residuals of a head injury, to include a scar on the back of the head and headaches, and assigned a noncompensable (0 percent) disability rating, effective May 26, 2009 (the date the claim for service connection was received by VA). 

The case was previously before the Board in September 2013, wherein it was remanded to the agency of original jurisdiction (AOJ) to obtain VA treatment records and to afford the Veteran a VA examination.  The AOJ associated the outstanding VA treatment records with the claims file and, in December 2013, the Veteran underwent a VA examination to assist in determining the etiology of the claimed lung disorder.  In June 2014, the claim for service connection for a lung disorder was remanded by the Board for an addendum VA medical opinion.  The Board finds that the December 2013 VA examination and July 2014 addendum medical opinion are thorough and adequate and in compliance with the Board's remand instructions; therefore, Board finds there has been substantial compliance with the prior Board remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The case was returned to the Board for appellate consideration.  

In July 2013, the Veteran testified at a videoconference hearing from the local RO in Waco, Texas, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  In a September 2014 written statement, the Veteran indicated he wanted another Board hearing; however, the Board finds that the July 2013 hearing satisfied the Veteran's right to a hearing under 38 C.F.R. § 20.700(a) (2014) and that sufficient cause has not been shown for affording the Veteran a second hearing.  See 38 C.F.R. § 20.717 (2014).  Based on the above, the Board finds that remand for another hearing is not warranted.

VA audiology treatment records dated from November 2012 to December 2014 have been associated with the claims file.  While the most recent supplemental statement of the case, dated July 2014, does not include review of this evidence, the issue of an increased disability rating for the service-connected bilateral hearing loss is not currently in appellate status; therefore, this evidence is of no probative value with regard to the claim for service connection for a lung disorder on appeal, and the Veteran is not prejudiced by the Board promulgating a decision without agency of original jurisdiction (AOJ) consideration of these VA treatment records in the first instance.  In reviewing this case the Board has not only reviewed the Veteran's physical claims file but also the file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of an increased disability rating for the service-connected bilateral hearing loss has been raised by the record, but has not been adjudicated by the AOJ.  See November 2014 Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of a higher initial disability rating for the residuals of a head injury, to include a scar on the back of the head and headaches, is REMANDED to the AOJ.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, a current lung disability.


CONCLUSION OF LAW

The criteria for service connection for a lung disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, the RO provided notice to the Veteran in May 2009, prior to the initial adjudication of the claim in January 2010.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned; thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA treatment records, VA examination reports, a copy of the Board hearing transcript, and lay statements.

Some of the Veteran's service treatment records and personnel records were partially destroyed in the 1973 fire at the National Personnel Records Center (NPRC).  When service records are unavailable through no fault of a veteran, the Board has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As will be explained below, the Board finds that the heightened duty to assist has been met.  

In June 2009 correspondence, the Veteran was informed that his service treatment records may have been destroyed in the 1973 fire and was asked to complete a request for information needed to reconstruct medical data (NA Form 13055) so the RO could request a thorough search be made for any available records, which the Veteran completed and returned.  The Veteran also informed the RO that he did not have any service treatment records from his period of active duty in Korea.  In June 2009 and July 2010, the RO requested the Veteran's service treatment records and was informed that the records were fire related, the original service treatment records were moldy or brittle, and copies were provided.  In January 2011 correspondence, the NPRC informed the Veteran that his service treatment records had been damaged in the 1973 fire and that, while a portion of the record was recovered, a photocopy was the best that they could provide.  

Moreover, even if additional service treatment records were located, there is no reasonable possibility these records could aid in substantiating the Veteran's claim for service connection for a lung disorder.  As explained below, the Board is denying service connection for a lung disorder on the basis that the weight of the evidence demonstrates that the Veteran does not have a current disability; thus, any additional service treatment records, if obtained, would only show symptoms or diagnosis remote in time, and would not show a disability during or close in time to the current claim period.  Further, the case law does not lower the legal standard for proving a claim for service connection in such circumstances, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with a VA examination in December 2013 and an addendum medical opinion was obtained in July 2014 (the reports of which have been associated with the claims file).  The Board finds the VA examination report, and associated addendum opinion, is thorough and adequate and provides a sound basis upon which to base decisions with regard to the issue on appeal.  The December 2013 VA examiner personally interviewed and examined the Veteran, including eliciting a history, and provided opinions with supporting rationale.  With respect to the July 2014 addendum opinion, the VA examiner again reviewed the claims file and offered opinions with supporting rationale.  

The Veteran testified at a videoconference hearing before the Board in July 2013 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

In this case, during the Board hearing, the Veterans Law Judge advised the Veteran what was generally required for service connection, emphasized the importance of evidence reflecting current disabilities, and suggested the importance of getting a medical nexus opinion relating any current disabilities to the events that happened in service.  See Board hearing transcript at 21.  The Veterans Law Judge asked the Veteran whether anyone had diagnosed him with a lung disorder to which the Veteran responded in the negative.  See id. at 18.  The Veterans Law Judge inquired as to the onset and nature of the Veteran's claimed lung disorder.  The Veteran presented evidence of symptoms of the lung disorder and testified as to in-service injuries and events.  The Veteran testified that he had intermittent symptoms of a lung disorder, specifically shortness of breath, since service separation and that his current VA doctors told him there was something on his lungs, but had not diagnosed it.  See id. at 16 to 18.  Further, the Veteran was provided a VA examination in December 2013 and an addendum medical opinion was obtained in July 2014 that addressed whether the Veteran had a current lung disability.

As the Veteran presented evidence of symptoms of the claimed disorder, testimony as to the onset of the reported symptoms, and VA examination reports as to etiology have been obtained, there is no overlooked or missing or outstanding evidence that might substantiate the claim.  Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.   



Service Connection for a Lung Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303(a) (2014).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has claimed service connection for a lung disorder.  As discussed below, the Board finds that the weight of the evidence is against a finding that the Veteran has a current lung disability; therefore, it cannot be a "chronic disease" under 38 C.F.R. § 3.309(a) and the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) do not apply.  

The contention liberally construed for the Veteran is that his claimed lung disorder is related to active service.  At the July 2013 Board hearing, the Veteran testified that he had lung problems, including shortness of breath, following being stationed and working at a chemical and poison gas depot in Germany during active service.  See also May 2009 claim.  The Veteran further testified that he also worked as a firefighter while serving in Korea and contended that this may have caused a lung disorder.  The Veteran testified that he was hospitalized four times during service in Germany due to lung symptoms and fever.  In a September 2014 written statement, the Veteran contended that he could have inhaled gas from a leaking chlorine gas bomb. 

The Board finds that the weight of the evidence is against a finding that the Veteran has a current lung disability.  A January 2009 VA treatment record notes that the Veteran had chronic shortness of breath due to mild lung disease and required respiratory treatment before a incisional hernia repair surgery.  A February 2009 VA treatment record notes that the Veteran denied any chest pain or shortness of breath except shortness of breath secondary to chronic obstructive pulmonary disease (COPD).  July 2007 to January 2009 VA treatment records note that the Veteran underwent respiratory therapy prior to the scheduled surgery.  Review of the VA treatment records dated throughout the course of this appeal does not reflect any other complaint, treatment, or diagnosis of a lung disorder.

At the December 2013 VA examination, the Veteran reported intermittent shortness of breath and that he was hospitalized four times during active service.  The VA examiner noted no pulmonary disorders.  The VA examination report notes that pulmonary function tests reflected no obstruction, no restriction, mild non-specific decrease in expiratory airflow, and diffusion capacity within normal limits.  The VA examiner opined that there was no evidence of any clinically significant respiratory disorder at present.

In the July 2014 VA addendum opinion, the VA examiner noted that computerized tomography of the Veteran's chest (dated in November 2007) documented no interstitial or pleural disorders and chest radiographs (dated in September 2013) also failed to demonstrate an interstitial lung disease, but did demonstrate kyphosis.  Kyphosis is "an area of the spinal column that is convex" and an "abnormally increased convexity in the curvature of the thoracic spinal column as viewed from the side."  See Dorland's Illustrated Medical Dictionary 1007 (31st ed. 2007).  The VA examiner noted that pulmonary function testing was interpreted as no obstruction, no restriction, a normal diffusion capacity, and a mild decrease in expiratory airflow.  The VA examiner opined that, because there was no evidence for either an obstructive or restrictive pulmonary process on the radiographic studies or the pulmonary function testing and testing reflected normal diffusion capacity, the mild decrease in expiratory airflow is due to kyphosis.  

The VA examiner reviewed the January 2009 VA treatment record notation that the Veteran had mild lung disease.  The VA examiner noted that, while this reason, along with the Veteran's age, was used by the surgeon to admit the Veteran to the hospital following incisional hernia repair, there was no further documentation of an actual lung disorder.  The VA examiner opined that the Veteran has aged-related kyphosis which has resulted in mild decrement in airflow as measured by pulmonary function testing, but did not have an underlying pulmonary disease.     

The December 2013 VA examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  In preparing the July 2014 VA examination report, the VA examiner again reviewed the claims file and findings from the December 2013 VA examination.  The VA examiner had the requisite medical expertise to diagnosis any current lung disabilities and had sufficient facts and data on which to base conclusions.  The VA examiner reviewed the January 2009 VA treatment record that notes a diagnosis of mild lung disease and opined that, based on the evidence of record and physical findings, the Veteran did not have a current lung disability.  The VA examiner also identified the more likely etiology of the mild decrement in airflow as the (non-service-connected) kyphosis of the back.  The Board finds the December 2013 VA examination report and July 2014 addendum opinion to be highly probative.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

In Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In a footnote, the Court noted that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  However, the weight of the evidence in this case is against finding a lung disability at any point during the claim period or even recent diagnoses prior to the filing of the claim for service connection.  

Further, while, as a lay person, the Veteran is competent to relate some symptoms that are suggestive of a lung disability, such as such as shortness of breath, he does not have the requisite medical knowledge, training, or experience to be able to diagnose a lung disability or to determine or differentiate the etiology of the symptoms as caused by a lung disorder as opposed to kyphosis of the back.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  Lung disabilities can be manifested by observable symptomatology, such as dyspnea, that overlaps with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  The Veteran has not been shown to have such knowledge, training, or experience.  Further, even if the Veteran were competent, the Board finds his general lay statements to be outweighed by the December 2013 VA examination report and July 2014 addendum opinion relating the breathing symptoms to (non-service-connected) kyphosis of the back.

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current lung disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a lung disorder is denied.




REMAND

Initial Disability Rating for Residuals of a Head Injury

In a July 2014 rating decision, pursuant to the June 2014 Board decision, the AOJ granted service connection for residuals of a head injury, to include a scar on the back of the head and headaches, and assigned a noncompensable (0 percent) disability rating, effective May 26, 2009.  In a September 2014 written statement, the Veteran expressed disagreement with the noncompensable disability rating assigned, contending that the service-connected scar is occasionally painful.

Any written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a notice of disagreement.  38 C.F.R. § 20.201 (2014).  Generally a notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the notice of disagreement must be filed with the VA office which has jurisdiction over the applicable records.  38 C.F.R. § 20.300 (2014).    

The September 2014 notice of disagreement was properly filed with the AOJ.  As such, the Board finds that this was a timely filed notice of disagreement.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board must remand the issue of a higher initial rating for the residuals of a head injury for issuance of a statement of the case.    

Accordingly, the issue of a higher initial disability rating for the residuals of a head injury is REMANDED for the following action:

The AOJ should issue a statement of the case that addresses the issue of a higher initial disability rating for residuals of a head injury, to include a scar on the back of the head and headaches.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, a timely and adequate Substantive Appeal following the issuance of the statement of the case must be filed.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.	 §§ 5109B, 7112 (West 2014).  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


